TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-03-00503-CV


In re Rowland Manufacturing Corporation d/b/a Royal Door Corporation





ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N


	By a petition for writ of mandamus, Rowland Manufacturing Corporation, doing
business as Royal Door Corporation, seeks relief from the district court's orders limiting discovery. 
Relator also seeks a stay of the trial setting by a motion for emergency relief.  Two other defendants
below, Mitchell Whiddon Masonry & Stucco, Inc. and JHS Building Products, Inc., adopted relator's
petition and all other related pleadings.
	Finding that relator has not shown that the district court abused its discretion, we
overrule the motion for emergency relief and deny the petition for writ of mandamus.


  
						Jan P. Patterson, Justice
Before Chief Justice Law, Justices B. A. Smith and Patterson
Filed:   September 12, 2003